     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


AMBAR RAMIREZ,                               )      CIVIL ACTION FILE
                                             )      NO: __________________
       Plaintiff,                            )
                                             )      JURY TRIAL DEMANDED
v.                                           )
                                             )
AEROTEK, INC.,                               )
                                             )
      Defendant.                             )
                                             )

                                   COMPLAINT

       Plaintiff Ambar Ramirez (“Plaintiff” or “Ms. Ramirez”) files this

Complaint for Equitable Relief and Damages against Defendant Aerotek, Inc.

(“Defendant” or “Aerotek”), showing the Court as follows:

                                  INTRODUCTION

      1.     This civil rights action is brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”) and 42

U.S.C. § 1981.      Defendant subjected Plaintiff to unlawful race and gender

discrimination and retaliation.




                                         1
      Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 2 of 19




       2.        This is also an action for breach of contract pursuant to the laws of the

State of Georgia.

       3.        Plaintiff seeks injunctive and equitable relief, back pay, compensatory

and punitive damages, costs of litigation, and attorneys’ fees to remedy these civil

rights violations.

                                  JURISDICTION AND
                                       VENUE

       4.        Ms. Ramirez’s claims present federal questions over which the Court

has subject matter jurisdiction under 28 U.S.C. § 1331.

       5.        This Court is a proper venue for Plaintiff’s claims under 28 U.S.C. §

1391(b), because the Defendant conducts business in the Northern District of

Georgia and because the unlawful conduct giving rise to the claims occurred in

this District.

                                      THE PARTIES

       6.        Ms. Ramirez is a resident of Georgia and submits herself to the

jurisdiction of this Court.

       7.        Defendant Aerotek is a foreign profit corporation that is licensed to,

and does transact business in the state of Georgia and within the Northern District

of Georgia.

                                              2
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 3 of 19




      8.    Defendant may be served with process via personal service upon its

registered agent, Corporation Service Company, 40 Technology Parkway South,

Suite 300, Norcross, Georgia 30092.

      9.    Defendant Aerotek is an “employer” as defined by Title VII in that it

employed more than fifteen employees for each working day in each of the twenty

calendar weeks in the current and/or preceding calendar years.

      10.   At all times relevant to this Complaint, Ms. Ramirez was Aerotek’s

“employee” within the meaning of Title VII.

            EXHAUSTION OF ADMINISTRATIVE REMEDIES

      11.   Ms. Ramirez filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) within 180 days of the

occurrence of the acts about which she complains.

      12.   The EEOC issued a Notice of Right to Sue to Ms. Ramirez on

September 25, 2020.

      13.   This civil action is filed in the appropriate federal district within ninety

(90) days of Ms. Ramirez’s receipt of the Notice of Right to Sue.

                          FACTUAL ALLEGATIONS

      14.   Aerotek hired Ms. Ramirez as a Recruiter on or about June 26, 2017.

                                          3
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 4 of 19




      15.   Ms. Ramirez is a black woman.

      16.   Aerotek later promoted Ms. Ramirez to an Account Manager position.

      17.   Upon her promotion, Director Kyle Mitchell (“Mr. Mitchell”) became

Ms. Ramirez’s supervisor.

      18.   Mr. Mitchell is a white man.

      19.   Ms. Ramirez was the only black female Account Manager reporting to

Mr. Mitchell.

      20.   Ms. Ramirez routinely met and exceeded her performance goals as an

Account Manager.

      21.   Ms. Ramirez’s performance routinely surpassed that of the white male

Account Managers.

      22.   On or about August 29, 2019, Mr. Mitchell informed Ms. Ramirez she

would be demoted to the Account Recruiting Manager position effective September

9, 2019.

      23.   At the time of the demotion, Ms. Ramirez was the highest producing

Account Manager.

      24.   Prior to the demotion, Ms. Ramirez had never been reprimanded or

counseled that she had any performance deficiency.




                                       4
      Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 5 of 19




      25.      Mr. Mitchell stated Ms. Ramirez was being demoted because she was

not properly managing the team of recruiters who reported to her.

      26.      However, Ms. Ramirez and the team she managed consistently met

their goals.

      27.      Although the white male Account Managers were unable to manage

their teams or consistently meet their goals, none of the white male Account

Managers were demoted.

      28.      Aerotek experienced high turnover for the Recruiter position on all

teams, not just Ms. Ramirez’s team.

      29.      White Account Managers had multiple recruiters on their teams quit

because of mistreatment from the Account Manager, but these white account

managers were not demoted.

      30.      At least one white Account Manager was named in a discrimination

complaint by a recruiter on her team, but that white Account Manager was not

demoted.

      31.      The demotion resulted in a lower salary, lower commissions, and lower

benefits for Ms. Ramirez.

      32.      On or about September 2, 2019, Ms. Ramirez complained to Aerotek’s

human resources department that the demotion was discriminatory.

                                          5
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 6 of 19




      33.   Aerotek took no action to correct or prevent the discrimination about

which Ms. Ramirez complained.

      34.   Ms. Ramirez’s new supervisor, Allison Seitz (“Ms. Seitz”), was aware

of Ms. Ramirez’s complaint to human resources.

      35.   Aerotek began retaliating against Ms. Ramirez after her complaint to

human resources.

      36.   For example, Ms. Seitz began treating Ms. Ramirez with contempt and

hostility after her complaint to human resources.

      37.   Ms. Seitz closely micromanaged Ms. Ramirez while allowing the other

employees she supervised to work more autonomously.

      38.   Eleven days into Ms. Ramirez’s new position, Ms. Seitz reprimanded

Ms. Ramirez for alleged “inadequate communication” regarding various aspects of

Ms. Ramirez’s new position.

      39.   However, prior to this reprimand, Ms. Seitz had not notified Ms.

Ramirez about of the communication requirements about which Ms. Seitz

reprimanded her.

      40.   One of the requirements of the Account Recruiting Manager position

was for Ms. Ramirez to meet with her clients three times per week.




                                         6
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 7 of 19




      41.    Throughout her employment, Ms. Ramirez autonomously scheduled

and attended these client meetings.

      42.    After her complaints to human resources, Ms. Seitz reprimanded Ms.

Ramirez for not communicating her whereabouts while she was out of the office for

the client meeting.

      43.    Ms. Seitz set disproportionate work goals for Ms. Ramirez as compared

to the other employees that reported to Ms. Seitz.

      44.    For example, Ms. Ramirez had approximately four to five clients with

various locations throughout the Atlanta metro area.

      45.    The other Account Recruiting Manager that reported to Ms. Seitz had

only one client which was located only a few miles from Aerotek’s office.

      46.    As a result, for Ms. Ramirez to comply with her client meeting

requirements, she need to spend significantly more time out of the office than the

other Account Recruiting Manager that reported to Ms. Seitz.

      47.    However, Ms. Seitz required Ms. Ramirez to complete the same

number of in-office calls and recruiting assignments as the other Account Recruiting

Manager who had significantly more time in the office.

      48.    Ms. Seitz reprimanded Ms. Ramirez for not meeting the

disproportionate work goals.

                                         7
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 8 of 19




      49.    During the week of Thanksgiving 2019, Ms. Seitz required Ms.

Ramirez to meet the weekly call and meeting goals that are typically performed over

five days, despite that the holiday resulted in a shorter week.

      50.    Ms. Seitz did not require any other employees to meet the weekly call

and meeting requirements during the week of Thanksgiving 2019.

      51.    On two occasions, Ms. Seitz reprimanded Ms. Ramirez for taking time

off that Ms. Seitz approved her to take.

      52.    Ms. Seitz reprimanded Ms. Ramirez for reporting to work late, but she

did not reprimand other employees who also reported to work late.

      53.    Mr. Mitchell would periodically send emails to his team of subordinate

employees highlighting praise he received from clients about individual employees.

      54.    After Ms. Ramirez’s demotion, Mr. Mitchell received an email from a

client praising Ms. Ramirez.

      55.    However, Mr. Mitchell neither forwarded that praise to the team or

acknowledged he received it to Ms. Ramirez.

      56.    Aerotek    offered   certain       employees   bonus   compensation   for

successfully completing certain sales goals in quarterly and yearly sales contests.

      57.    Despite the retaliation and reprimands to which Aerotek subjected Ms.

Ramirez, she successfully met the yearly sales contest goal in November 2019.

                                            8
      Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 9 of 19




          58.   As a result of meeting the yearly sales contest goal, Ms. Ramirez was

entitled to bonus compensation.

          59.   Ms. Seitz’s micromanagement and reprimands of Ms. Ramirez were an

attempt to create a paper trail to justify the termination of Ms. Ramirez’s

employment in retaliation for her complaints to human resources.

          60.   Ms. Seitz threatened to terminate Ms. Ramirez’s employment in late

November 2019.

          61.   On or about December 13, 2019, Ms. Ramirez resigned from Aerotek

to avoid the continued retaliation to which she was being subjected.

          62.   Through its barrage of retaliatory reprimands and hostility, Aerotek

constructively discharged Ms. Ramirez.

          63.   Aerotek refused to pay Ms. Ramirez the bonus compensation to which

she was entitled.

          64.   Aerotek undertook the above-pled unlawful conduct intentionally,

willfully, and maliciously with respect to Ms. Ramirez and her federally protected

rights.

          65.   Additionally, and in the alternative, Aerotek undertook the above-pled

conduct with reckless disregard for Ms. Ramirez and her federally protected rights.



                                            9
       Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 10 of 19




        66.    As a result of Aerotek’s unlawful conduct, Ms. Ramirez has suffered

 damages including lost wages and benefits, emotional distress, inconvenience,

 humiliation, and other indignities.

                           COUNT I
       RACE DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 1981

        67.    Ms. Ramirez incorporates each of the above factual allegations as if

 fully restated herein.

        68.     Aerotek discriminated against Ms. Ramirez because of her race, in

violation of 42 U.S.C. § 1981 by, inter alia, demoting her, subjecting her to different

terms and condition of employment than her white counterparts, reprimanding her,

and constructively discharging her employment.

        69.     As a direct and proximate result of Aerotek’s actions, Ms. Ramirez

has suffered damages including lost wages and benefits, emotional distress,

inconvenience, humiliation, and other indignities.

        70.     Aerotek undertook its above-pled unlawful conduct intentionally and

maliciously with respect to Plaintiff and her federally protected rights, entitling

Plaintiff to recover punitive damages.




                                           10
       Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 11 of 19




        71.     Alternatively, Aerotek undertook its unlawful conduct recklessly

with respect to the Plaintiff and her federally protected rights, entitling Plaintiff

to recover punitive damages.

                               COUNT II
               RETALIATION N VIOLATION OF 42 U.S.C. § 1981

        72.    Ms. Ramirez incorporates each of the above factual allegations as if

fully restated herein.

        73.    Ms. Ramirez engaged in protected activity by complaining to

Aerotek’s human resources department that her demotion was discriminatory on the

basis of her race and gender.

        74.    Aerotek retaliated against Ms. Ramirez in violation of 42 U.S.C. §

1981 by, inter alia, by subjecting her to different terms and conditions of employment

than her counterparts who did not engage in protected activity, reprimanding her,

constructively discharging her employment, and refusing to pay the bonus

compensation to which she was entitled.

        75.     As a direct and proximate result of Aerotek’s actions, Ms. Ramirez

has suffered damages including lost wages and benefits, emotional distress,

inconvenience, humiliation, and other indignities.



                                           11
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 12 of 19




      76.    Aerotek undertook its above-pled unlawful conduct intentionally and

maliciously with respect to Plaintiff and her federally protected rights, entitling

Plaintiff to recover punitive damages.

      77.    Alternatively, Aerotek undertook its unlawful conduct recklessly with

respect to the Plaintiff and her federally protected rights, entitling Plaintiff to

recover punitive damages.

                          COUNT III
         RACE DISCRIMINATION IN VIOLATION OF TITLE VII


      78.    Ms. Ramirez incorporates each of the above factual allegations as if

fully restated herein.

      79.    Aerotek discriminated against Ms. Ramirez because of her race, in violation

of Title VII, by, among other things, demoting her, subjecting her to different terms

and condition of employment than her white counterparts, reprimanding her, and

constructively discharging her employment.

      80.    As a direct and proximate result of Aerotek’s actions, Ms. Ramirez has

suffered damages including lost wages and benefits, emotional distress,

inconvenience, humiliation, and other indignities.




                                          12
       Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 13 of 19




        81.    Aerotek undertook its above-pled unlawful conduct intentionally and

 maliciously with respect to Plaintiff and her federally protected rights, entitling

 Plaintiff to recover punitive damages.

        82.    Alternatively, Aerotek undertook its unlawful conduct recklessly with

 respect to the Plaintiff and her federally protected rights, entitling Plaintiff to

 recover punitive damages.

                           COUNT IV
         GENDER DISCRIMINATION IN VIOLATION OF TITLE VII


        83.    Ms. Ramirez incorporates each of the above factual allegations as if

fully restated herein.

        84.    Aerotek discriminated against Ms. Ramirez because of her gender, in

violation of Title VII, by, among other things, demoting her, subjecting her to different

terms and condition of employment than her male counterparts, reprimanding her,

and constructively discharging her employment.

        85.    As a direct and proximate result of Aerotek’s actions, Ms. Ramirez has

suffered damages including lost wages and benefits, emotional distress,

inconvenience, humiliation, and other indignities.




                                            13
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 14 of 19




      86.     Aerotek undertook its above-pled unlawful conduct intentionally and

maliciously with respect to Plaintiff and her federally protected rights, entitling

Plaintiff to recover punitive damages.

      87.     Alternatively, Aerotek undertook its unlawful conduct recklessly with

respect to the Plaintiff and her federally protected rights, entitling Plaintiff to

recover punitive damages.

                              COUNT V
                RETALIATION IN VIOLATION OF TITLE VII

      88.     Ms. Ramirez incorporates each of the above factual allegations as if

fully restated herein.

      89.     Aerotek retaliated against Ms. Ramirez because she engaged in

statutorily protected opposition and participation conduct by reporting good faith

concerns about race and gender discrimination to Aerotek’s human resources

department.

      90.     Aerotek retaliated against Ms. Ramirez for her protected opposition

and participation conduct by, inter alia, subjecting her to different terms and

conditions of employment than her counterparts who did not engage in protected

activity, reprimanding her, constructively discharging her employment, and

refusing to pay the bonus compensation to which she was entitled.
                                         14
       Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 15 of 19




        91.    As a direct and proximate result of Aerotek’s actions, Ms. Ramirez

has suffered damages including lost wages and benefits, emotional distress,

inconvenience, humiliation, and other indignities.

        92.    Aerotek undertook its above-pled unlawful conduct intentionally and

maliciously with respect to Plaintiff and her federally protected rights, entitling

Plaintiff to recover punitive damages.

        93.    Alternatively, Aerotek undertook its unlawful conduct recklessly with

respect to the Plaintiff and her federally protected rights, entitling Plaintiff to recover

punitive damages.

                                    COUNT VI
                               BREACH OF CONTRACT

         94.   Ms. Ramirez incorporates each of the above factual allegations as if

fully restated herein.

         95.   Aerotek and Ms. Ramirez entered into a contract when Aerotek

offered Ms. Ramirez bonus compensation in exchange for meeting certain sales goals

in the yearly sales contest.

         96.   Ms. Ramirez performed her obligations under the contract by

successfully meeting the sales goals as set by Aerotek.



                                             15
       Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 16 of 19




            97.   As a result, Aerotek was required to pay Ms. Ramirez the bonus

compensation for the yearly sales contest.

            98.   Aerotek has refused and continues to refuse to pay Ms. Ramirez the

bonus compensation.

            99.   Aerotek has breached its obligations to Ms. Ramirez under the

contract.

            100. Aerotek is liable to Plaintiff for the damages she incurred as a result

of its breach of contract.

                                   COUNT VII
                              PROMISSORY ESTOPPEL

            101. Ms. Ramirez incorporates each of the above factual allegations as if

fully restated herein.

            102. Aerotek promised to pay Ms. Ramirez bonus compensation if she

successfully met certain sales goals in the yearly sales contest.

            103. Aerotek should have reasonably expected that its promise would have

induced Ms. Ramirez to expend her efforts to meet the sales goals in the yearly sales

contest.




                                             16
       Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 17 of 19




         104. Ms. Ramirez did expend her efforts to meet the sales goals in the

yearly sales contest, and did successfully meet those goals, in justifiable reliance on

Aerotek’s promise to pay her bonus compensation.

         105. Aerotek must be forced to comply with its promise to pay Ms. Ramirez

the bonus compensation after she meet the sales goals in the yearly sales contest.

         106. If Aerotek’s promise is not enforced, Plaintiff will suffer grave

injustice.

                             COUNT VIII
             ATTORNEYS’ FEES AND EXPENSES OF LITIGATION,
                           O.C.G.A. § 13-6-11

         107. Ms. Ramirez incorporates each of the above factual allegations as if

fully restated herein.

         108. Aerotek has acted in bad faith, been stubbornly litigious, and/or caused

Ms. Ramirez unnecessary trouble and expense in litigation this case. As a result of

Aerotek’s conduct, Ms. Ramirez is entitled to recover the expenses of this litigation,

including attorneys’ fees pursuant to Georgia law, including but not limited to

O.C.G.A. § 13-6-11.

                               PRAYER FOR RELIEF




                                           17
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 18 of 19




      WHEREFORE, Plaintiff Ambar Ramirez respectfully invokes the powers

of this Court and prays for the following relief:

      a. That the Court grant trial by jury;

         b.   That the Court issue a declaratory judgment that Defendant violated

              Plaintiff’s rights under 42 U.S.C. § 1981 and Title VII;

         c.   That the Court order an injunction prohibiting the Defendant from

              engaging in such unlawful conduct in the future and to enact

              appropriate remedial training and other measures reasonably necessary

              to prevent similar future conduct;

         d.   That the Plaintiff have and recover from Defendant all amounts

              allowable under 42 U.S.C. § 1981 and Title VII, including but not

              limited to lost compensation, lost benefits, compensatory and punitive

              damages; damages for mental anguish, and all other damages allowed

              by law;

         e.   That the Plaintiff have and recover from Defendant all damages for

              breach of contract and/or promissory estoppel allowable under the

              laws of the State of Georgia;

         f.   That the Court award pre-judgement and post-judgement interest to

              Plaintiff on any of the above amounts;

                                          18
     Case 1:20-cv-05014-CAP-CCB Document 1 Filed 12/10/20 Page 19 of 19




         g.   That the Court order Defendant to pay all of Plaintiff’s reasonable

              attorneys’ fees and costs of litigation; and

         h.   That the Court grant such other and further equitable and monetary

              relief as it deems just and proper.


      Respectfully submitted this 10th day of December, 2020.



                                        LEGARE, ATTWOOD & WOLFE, LLC

                                        /s/ Amelia A. Ragan
                                        Amelia A. Ragan
                                        Georgia Bar No. 381387
                                        aaragan@law-llc.com
                                        Cheryl Barnes Legare
                                        Georgia Bar No. 038553
                                        cblegare@law-llc.com

Decatur Town Center Two
125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030
Telephone: (470) 823-4000
Facsimile: (470) 201-1212

Counsel for Plaintiff




                                          19
